                                            Case 5:19-cv-01646-LHK Document 53 Filed 06/17/20 Page 1 of 23




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12        BRIANNA TABLER,                                  Case No. 19-CV-01646-LHK
Northern District of California
 United States District Court




                                  13                     Plaintiff,                          ORDER GRANTING MOTION TO
                                                                                             DISMISS WITH LEAVE TO AMEND
                                  14              v.
                                                                                             Re: Dkt. No. 44
                                  15        PANERA LLC,
                                  16                     Defendant.

                                  17

                                  18            Before the Court is Defendant Panera LLC’s motion to dismiss. ECF No. 44. Having

                                  19   considered the submissions of the parties, the relevant law, and the record in this case, the Court

                                  20   GRANTS Defendant’s motion to dismiss with leave to amend.

                                  21   I.       BACKGROUND
                                  22         A. Factual Background

                                  23            Plaintiff Brianna Tabler is a citizen of Santa Clara County, California. ECF No. 41 ¶ 65

                                  24   (“FAC” or “First Amended Complaint”). Defendant Panera LLC is a limited liability company

                                  25   that was formed under the laws of New York and maintains headquarters in New York City. Id.

                                  26   ¶ 72. Defendant manufactures, markets, and distributes sandwiches, baked goods, and other

                                  27   prepared foods, including the “Whole Grain Bagel” and “Whole Grain Bread” (the “Products”), in

                                  28                                                     1
                                       Case No. 19-CV-01646-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                          Case 5:19-cv-01646-LHK Document 53 Filed 06/17/20 Page 2 of 23




                                   1   retail outlets in California. Id. ¶¶ 4, 5.

                                   2           Plaintiff alleges that Defendant falsely and deceptively labels and markets the Products as

                                   3   “100% clean.” Id. ¶¶ 4, 10. According to Plaintiff, on January 13, 2017, Defendant “declared that

                                   4   the entire ‘Panera Bread Menu is Now 100% Clean’” and “promoted the claim that ‘100% of our

                                   5   food is 100% clean’ through its marketing, including a television commercial, billboards, and T-

                                   6   shirts worn by staff at its roughly 2,000 outlets.” Id. ¶ 14. Defendant “has since continued to

                                   7   represent that all of the food it sells in its retail outlets, including the Products, are ‘100% clean,’”

                                   8   and that such representations “are ubiquitous at the point of sale of the Products—on bags, signs,

                                   9   and labels throughout Panera’s physical locations.” Id. ¶¶ 15-16. For example, Plaintiff indicates

                                  10   that “signs and placards” at Defendant’s retail outlets display statements such as “100% of our

                                  11   food is 100% clean” and “All 100% clean.” Id. ¶ 17. Other advertisements simply state that all

                                  12   food sold is “100% clean.” Id. ¶ 18. Plaintiff provides several images of representative
Northern District of California
 United States District Court




                                  13   advertisements:

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24   Id. ¶ 17.

                                  25           Further, Plaintiff asserts that Defendant’s bags and uniforms display statements such as,

                                  26   “100% clean food,” encircled by the statement, “No artificial flavors, sweeteners, preservatives /

                                  27   No colors from artificial sources.” Id. ¶ 18. Plaintiff includes representative images of such

                                  28                                                       2
                                       Case No. 19-CV-01646-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                          Case 5:19-cv-01646-LHK Document 53 Filed 06/17/20 Page 3 of 23




                                   1   advertisements:

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14   Id. Additionally, Plaintiffs do not explain whether there are other “100% clean” advertisements

                                  15   that differ from the proffered representative samples, and if so, how any those advertisements

                                  16   differ.

                                  17             Nonetheless, according to Plaintiff, Defendant’s differing “representations are intended to,

                                  18   and do, portray to consumers that, at the very least, the ingredients in the Products do not contain

                                  19   residue of non-food items such as synthetic chemicals used during the ingredients’ growing,

                                  20   harvest, or processing.” Id. ¶ 19.

                                  21             Notwithstanding these statements, Plaintiff alleges that the Products contain the residue of

                                  22   glyphosate, a synthetic chemical. Id. ¶¶ 21, 25. Glyphosate is an artificial chemical derived from

                                  23   the amino acid glycine. Id. ¶¶ 23, 25. Glyphosate was invented by the agrochemical and

                                  24   agricultural biotechnology corporation Monsanto, which marketed the biocide under the trade

                                  25   name “Roundup.” Id. ¶ 22.

                                  26             According to Plaintiff, the fact that the Products contain glyphosate residue renders

                                  27   Defendant’s statements that the Products are “100% clean” misrepresentations. Id. ¶ 30. Indeed,

                                  28                                                       3
                                       Case No. 19-CV-01646-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                          Case 5:19-cv-01646-LHK Document 53 Filed 06/17/20 Page 4 of 23




                                   1   Plaintiff asserts that Defendant’s statements indicate to reasonable consumers that the Products

                                   2   “do not contain residue of non-food items such as synthetic chemicals used during the ingredients’

                                   3   growing, harvest, or processing.” Id. ¶ 19. Plaintiff claims that Defendant does not disclose that

                                   4   glyphosate residue is present in the Products on Defendant’s website, packaging, signage, or in a

                                   5   biannual “Responsibility Report” that Defendant disseminates to provide information about the

                                   6   Products. Id. ¶¶ 31–38, 51.

                                   7          Plaintiff alleges that Defendant is aware that the Products contain glyphosate residue and

                                   8   that Defendant is also aware of the source of the glyphosate residue in the production process. Id.

                                   9   ¶¶ 40, 41. Plaintiff asserts that Defendant purposefully fails to disclose this information in order

                                  10   to charge a premium from consumers, and in order to ensure that consumers do not cease

                                  11   purchasing the Products and switch to one of Defendant’s competitors. Id. ¶¶ 46–48.

                                  12          As previously alleged in Plaintiff’s initial complaint, Plaintiff purchased Defendant’s
Northern District of California
 United States District Court




                                  13   Whole Grain Bagel, as well as other unspecified Products, at unspecified times during the class

                                  14   period from three different retail outlets located in California. Id. ¶ 66. Plaintiff alleges that in

                                  15   deciding to make these purchases, Plaintiff “saw and believed in-store signage representing that all

                                  16   of the foods sold there were ‘100% clean.’” Id. ¶ 67.

                                  17      B. Procedural History
                                  18          On March 29, 2019, Plaintiff filed the instant putative class action complaint against

                                  19   Defendant and two related entities. Id. ¶ 1. The complaint alleges causes of action under:

                                  20   (1) California’s Consumers Legal Remedies Act (“CLRA”), Cal. Civ. Code §§ 1750–1785; (2)

                                  21   California’s False Advertisement Law (“FAL”), Cal. Bus. & Prof. Code § 17500 et seq.; and (3)

                                  22   California’s Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code §§ 17200–17210. Id.

                                  23   ¶¶ 82–112. On May 15, 2019, Plaintiff filed a notice of voluntary dismissal of the two related

                                  24   entities. ECF No. 5. Thus, Defendant is the only remaining defendant in the instant case. Id.

                                  25          On July 10, 2019, Defendant filed a motion to dismiss, or in the alternative, to stay the

                                  26   instant case or strike portions of Plaintiff’s complaint. ECF No. 21. On October 19, 2019, the

                                  27   Court granted Defendant’s motion to dismiss with leave to amend and denied Defendant’s request

                                  28                                                      4
                                       Case No. 19-CV-01646-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                          Case 5:19-cv-01646-LHK Document 53 Filed 06/17/20 Page 5 of 23




                                   1   to stay and request to strike. ECF No. 35. First, the Court held that Plaintiff’s claims were not

                                   2   expressly preempted by the Federal Food, Drug, and Cosmetic Act (“FDCA”) as amended by the

                                   3   Nutrition Labeling and Education Act (“NLEA”). Id. at 8–11. Second, the Court determined that

                                   4   the application of the primary jurisdiction doctrine was in appropriate and therefore refused to

                                   5   dismiss or stay the case on this basis. Id. at 11–14.

                                   6          The Court then proceeded to the merits of Plaintiff’s claims. The Court concluded that

                                   7   Plaintiff lacked Article III standing to pursue injunctive relief because as alleged in the initial

                                   8   complaint, Plaintiff only sought to “change . . . the current Products’ representations, packaging,

                                   9   labels and marketing, or a reformulation of the Products so that the Products no longer contain

                                  10   glyphosate residue.” Id. at 15 (quoting Compl. ¶ 60). However, even if some relief were granted

                                  11   and only the representations, packaging, labels, and marketing were changed, Plaintiff would still

                                  12   refuse to purchase the Products. Id. at 15–16. Additionally, Plaintiffs “allege[d] only the
Northern District of California
 United States District Court




                                  13   possibility of future injury arising from the fact that Plaintiff may purchase the Products in the

                                  14   future.” Id. at 16 (quotation marks omitted).

                                  15          Furthermore, because the initial complaint sought to bring claims based on other,

                                  16   unspecified “bread products” that Plaintiff did not purchase and were not “substantially similar” to

                                  17   the purchased products, the Court held that Plaintiff lacked standing to bring these claims. Id. at

                                  18   16–19; see id. at 18 (“When a complaint fails to adequately allege how products a plaintiff

                                  19   purchased are in fact substantially similar to products that the plaintiff challenges, the Court must

                                  20   dismiss the complaint to the extent it seeks to bring claims on the basis of unpurchased

                                  21   products.”).

                                  22          Finally, the Court held that Plaintiff failed to state a CLRA, FAL, or UCL claim for

                                  23   purchased products because Plaintiff failed to satisfy Federal Rule of Civil Procedure 9(b)’s

                                  24   heightened pleading standard. Id. at 19–25. Plaintiff failed to specify “which, if any, of the

                                  25   ‘representative’ advertisements described in the complaint Plaintiff actually relied upon before”

                                  26   purchasing any products. Id. at 21. “Nor d[id] Plaintiff provide any information about when

                                  27   Plaintiff allegedly viewed Defendant’s advertisements, or which ones Plaintiff found to be

                                  28                                                      5
                                       Case No. 19-CV-01646-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                          Case 5:19-cv-01646-LHK Document 53 Filed 06/17/20 Page 6 of 23




                                   1   material in making her purchases.” Id. As a result, the complaint “fail[ed] to give [Defendant] the

                                   2   opportunity to respond to the alleged misconduct.” Id. (quotation marks omitted).

                                   3          Indeed, Plaintiff “d[id] not dispute that the complaint fail[ed] to sufficiently plead reliance

                                   4   on specific misstatements to satisfy the requirements of Rule 9(b).” Id. at 22. Rather, Plaintiff

                                   5   argued that she did not need to allege reliance on a specific advertisement pursuant to In re

                                   6   Tobacco II, 46 Cal. 4th 298 (2009). Id. The Court rejected Plaintiff’s argument because

                                   7   numerous courts, including this court, construed the In re Tobacco II exception narrowly. Id. at

                                   8   23.

                                   9          As the Court explained, “In re Tobacco II does not stand for the proposition that a

                                  10   consumer who was never exposed to an alleged false or misleading advertising or promotional

                                  11   campaign may bring a claim for relief.” Id. (quotation marks omitted). “Rather, In re Tobacco II

                                  12   stands for the narrower, and more straightforward proposition that, where a plaintiff has been
Northern District of California
 United States District Court




                                  13   exposed to numerous advertisements over a period of decades, the plaintiff is not required to plead

                                  14   with an unrealistic degree of specificity the particular advertisements and statements that she

                                  15   relied upon.” Id. (quotation marks and internal alterations omitted). Plaintiff “ma[de] no

                                  16   allegation whatsoever concerning the duration or pervasiveness of Defendant’s alleged advertising

                                  17   campaign, which render[ed] In re Tobacco II wholly inapplicable.” Id.; see also id. at 23 (“The

                                  18   unadorned assertion that allegedly fraudulent representations are ‘ubiquitous at the point of sale’ is

                                  19   insufficient to plead an advertising campaign of the necessary ‘longevity and pervasiveness’

                                  20   required to invoke In re Tobacco II.”).

                                  21          As a result, the Court granted Defendant’s motion to dismiss but permitted Plaintiff leave

                                  22   to amend. Id. at 24. The Court instructed Plaintiff that “to the extent that Plaintiff does not plead

                                  23   the existence of an advertising campaign of the necessary ‘extent and pervasiveness’ to satisfy the

                                  24   In re Tobacco II exception,” Plaintiff must “set forth in chart form the misstatements that Plaintiff

                                  25   challenges on a numbered, statement-by-statement basis: (1) the challenged statement, (2) the

                                  26   location and timing of the statement; (3) the Product(s) covered by the statement; (4) the date on

                                  27   which Plaintiff witnessed the statement; and (5) the Product(s) Plaintiff purchased on the basis of

                                  28                                                     6
                                       Case No. 19-CV-01646-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                             Case 5:19-cv-01646-LHK Document 53 Filed 06/17/20 Page 7 of 23




                                   1   the statement.” Id. at 25. Moreover, the Court notified that any “failure to cure deficiencies

                                   2   identified herein or in Defendant’s motion to dismiss will result in dismissal of the deficient

                                   3   claims with prejudice.” Id.

                                   4            On November 27, 2019, Plaintiff filed the First Amended Complaint. ECF No.41

                                   5   (“FAC”). The FAC alleges the same three causes of action under the CLRA, FAL, and UCL. Id.

                                   6   ¶¶ 87–117. As before, the FAC includes a number of representative advertisements but never

                                   7   specifies which particular advertisements Plaintiff saw and relied upon “in-store” when purchasing

                                   8   Panera products. FAC ¶ 67. Indeed, the FAC fails to comply with the Court’s instruction

                                   9   requiring “Plaintiff to set forth in chart form the misstatements that Plaintiff challenges.” ECF No.

                                  10   35 at 25. Furthermore, the FAC also fails to explain when Plaintiff viewed any advertisements

                                  11   and instead only mentions that Plaintiff viewed some advertisements at unspecified times

                                  12   “[d]uring the class period” when purchasing Panera products at three different retail outlets
Northern District of California
 United States District Court




                                  13   located in California. FAC ¶¶ 66, 67.

                                  14            On December 11, 2019, Defendant filed a motion to dismiss Plaintiff’s FAC. ECF No. 44

                                  15   (“Mot.”). On December 26, 2019, Plaintiff filed an opposition to Defendant’s motion to dismiss.

                                  16   ECF No. 45 (“Opp.”). On January 2, 2019, Defendant filed a reply. ECF No. 46 (“Reply”).

                                  17   II.      LEGAL STANDARD
                                  18            A. Motion to Dismiss Under Federal Rule of Civil Procedure 12(b)(6)

                                  19            Rule 8(a)(2) of the Federal Rules of Civil Procedure requires a complaint to include “a

                                  20   short and plain statement of the claim showing that the pleader is entitled to relief.” A complaint

                                  21   that fails to meet this standard may be dismissed pursuant to Federal Rule of Civil Procedure

                                  22   12(b)(6). The United States Supreme Court has held that Rule 8(a) requires a plaintiff to plead

                                  23   “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v.

                                  24   Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads

                                  25   factual content that allows the court to draw the reasonable inference that the defendant is liable

                                  26   for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “The plausibility

                                  27   standard is not akin to a probability requirement, but it asks for more than a sheer possibility that a

                                  28                                                      7
                                       Case No. 19-CV-01646-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                          Case 5:19-cv-01646-LHK Document 53 Filed 06/17/20 Page 8 of 23




                                   1   defendant has acted unlawfully.” Id. (internal quotation marks omitted). For purposes of ruling

                                   2   on a Rule 12(b)(6) motion, the Court “accept[s] factual allegations in the complaint as true and

                                   3   construe[s] the pleadings in the light most favorable to the nonmoving party.” Manzarek v. St.

                                   4   Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008).

                                   5          The Court, however, need not “assume the truth of legal conclusions merely because they

                                   6   are cast in the form of factual allegations.” Fayer v. Vaughn, 649 F.3d 1061, 1064 (9th Cir. 2011)

                                   7   (per curiam) (internal quotation marks omitted). Mere “conclusory allegations of law and

                                   8   unwarranted inferences are insufficient to defeat a motion to dismiss.” Adams v. Johnson, 355

                                   9   F.3d 1179, 1183 (9th Cir. 2004).

                                  10      B. Motion to Dismiss Under Federal Rule of Civil Procedure 9(b)
                                  11          Claims sounding in fraud are subject to the heightened pleading requirements of Federal

                                  12   Rule of Civil Procedure 9(b). Bly-Magee v. California, 236 F.3d 1014, 1018 (9th Cir. 2001).
Northern District of California
 United States District Court




                                  13   Under the federal rules, a plaintiff alleging fraud “must state with particularity the circumstances

                                  14   constituting fraud.” Fed. R. Civ. P. 9(b). To satisfy this standard, the allegations must be

                                  15   “specific enough to give defendants notice of the particular misconduct which is alleged to

                                  16   constitute the fraud charged so that they can defend against the charge and not just deny that they

                                  17   have done anything wrong.” Semegen v. Weidner, 780 F.2d 727, 731 (9th Cir. 1985). Thus,

                                  18   claims sounding in fraud must allege “an account of the time, place, and specific content of the

                                  19   false representations as well as the identities of the parties to the misrepresentations.” Swartz v.

                                  20   KPMG LLP, 476 F.3d 756, 764 (9th Cir. 2007). In other words, “[a]verments of fraud must be

                                  21   accompanied by ‘the who, what, when, where, and how’ of the misconduct charged.” Vess v.

                                  22   Ciba-Geigy Corp. USA, 317 F.3d 1097, 1106 (9th Cir. 2003) (citation omitted). The plaintiff must

                                  23   also plead facts explaining why the statement was false when it was made. See In re GlenFed,

                                  24   Inc. Sec. Litig., 42 F.3d 1541, 1549 (9th Cir. 1994) (en banc), superseded by statute on other

                                  25   grounds as stated in Marksman Partners, L.P. v. Chantal Pharm. Corp., 927 F. Supp. 1297 (C.D.

                                  26   Cal. 1996).

                                  27          “When an entire complaint . . . is grounded in fraud and its allegations fail to satisfy the

                                  28                                                      8
                                       Case No. 19-CV-01646-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                          Case 5:19-cv-01646-LHK Document 53 Filed 06/17/20 Page 9 of 23




                                   1   heightened pleading requirements of Rule 9(b), a district court may dismiss the complaint . . . .”

                                   2   Vess, 317 F.3d at 1107. A motion to dismiss a complaint “under Rule 9(b) for failure to plead

                                   3   with particularity is the functional equivalent of a motion to dismiss under Rule 12(b)(6) for

                                   4   failure to state a claim.” Id.

                                   5          C. Leave to Amend
                                   6            If the Court determines that a complaint should be dismissed, the Court must then decide

                                   7   whether to grant leave to amend. Under Rule 15(a) of the Federal Rules of Civil Procedure, leave

                                   8   to amend “shall be freely given when justice so requires,” bearing in mind “the underlying purpose

                                   9   of Rule 15 to facilitate decisions on the merits, rather than on the pleadings or technicalities.”

                                  10   Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc) (alterations and internal quotation

                                  11   marks omitted). When dismissing a complaint for failure to state a claim, “a district court should

                                  12   grant leave to amend even if no request to amend the pleading was made, unless it determines that
Northern District of California
 United States District Court




                                  13   the pleading could not possibly be cured by the allegation of other facts.” Id. at 1130 (internal

                                  14   quotation marks omitted). Accordingly, leave to amend generally shall be denied only if allowing

                                  15   amendment would unduly prejudice the opposing party, cause undue delay, or be futile, or if the

                                  16   moving party has acted in bad faith. Leadsinger, Inc. v. BMG Music Publ’g, 512 F.3d 522, 532

                                  17   (9th Cir. 2008). At the same time, a court is justified in denying leave to amend when a plaintiff

                                  18   “repeated[ly] fail[s] to cure deficiencies by amendments previously allowed.” See Carvalho v.

                                  19   Equifax Info. Servs., LLC, 629 F.3d 876, 892 (9th Cir. 2010). Indeed, a “district court’s discretion

                                  20   to deny leave to amend is particularly broad where plaintiff has previously amended the

                                  21   complaint.” Cafasso, U.S. ex rel. v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1058 (9th Cir.

                                  22   2011) (quotation marks omitted).

                                  23   III.     DISCUSSION
                                  24            In the motion to dismiss, Defendant contends that dismissal of Plaintiff’s FAC is again

                                  25   warranted because (1) the complaint does not adequately plead reliance with sufficient specificity

                                  26   to meet the heightened pleading standard of Federal Rule of Civil Procedure 9(b); and (2) no

                                  27   reasonable consumer would understand Defendant’s alleged statements to mean that the Products

                                  28                                                      9
                                       Case No. 19-CV-01646-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                         Case 5:19-cv-01646-LHK Document 53 Filed 06/17/20 Page 10 of 23




                                   1   are free of glyphosate residue. Mot. at 7–18. Additionally, Defendant asserts that Plaintiff is not

                                   2   entitled to injunctive relief because she fails to allege future harm and that any claims predicated

                                   3   on products that Plaintiff did not purchase should be dismissed because Plaintiff fails to allege

                                   4   substantial similarity between the products. Mot. at 18-21.

                                   5            The Court concludes that the FAC again fails to adequately plead reliance on specific

                                   6   misstatements and that the FAC does not sufficiently plead that the In re Tobacco II exception

                                   7   applies. Accordingly, the Court need not reach Defendant’s other arguments and dismisses

                                   8   Plaintiff’s FAC, but with leave to amend.

                                   9         A. Plaintiff does not adequately allege reliance on specific statements.
                                  10            As before, Defendant argues that Plaintiff “still does not plead which, if any, of the

                                  11   advertisements Plaintiff actually saw or relied upon in deciding to purchase the [Whole Grain]

                                  12   Bagel.” Mot. at 8. As a result, Defendant claims that Plaintiff has not met Federal Rule of Civil
Northern District of California
 United States District Court




                                  13   Procedure 9(b)’s pleading standard. Id. Plaintiff contends that it has met Rule 9(b)’s heightened

                                  14   pleading standard. In the alternative, Plaintiff argues if the FAC has not adequately pleaded

                                  15   reliance on a specific misrepresentation, the FAC has nonetheless satisfied an exception under

                                  16   California law established by In re Tobacco II Cases, 46 Cal. 4th 298 (2009), which permits

                                  17   Plaintiff to plead her claims without alleging reliance on any specific representations. Opp. at 3–

                                  18   11.

                                  19            As the Court previously concluded, Plaintiff fails to allege reliance on Defendant’s

                                  20   representations with the specificity required by Federal Rule of Civil Procedure 9(b). Further, as

                                  21   before, the In re Tobacco II exception that Plaintiff invokes is narrow and unavailable under the

                                  22   facts alleged. The Court first addresses Plaintiff’s failure to plead reliance with sufficient

                                  23   specificity to satisfy the standard set by Rule 9(b) before turning to the unavailability of the In re

                                  24   Tobacco II exception to this standard.

                                  25            1. Plaintiff fails to meet the heightened pleading standard of Federal Rules of Civil
                                                   Procedure 9(b).
                                  26
                                                Federal Rule of Civil Procedure 9(b)’s heightened pleading requirement applies to
                                  27

                                  28                                                      10
                                       Case No. 19-CV-01646-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                         Case 5:19-cv-01646-LHK Document 53 Filed 06/17/20 Page 11 of 23




                                   1   Plaintiff’s CLRA, FAL, and UCL claims because all three of these claims are based on

                                   2   Defendant’s allegedly fraudulent course of conduct: Defendant’s alleged misrepresentations that

                                   3   the Products are “100% clean.” See Kearns v. Ford Motor Co., 567 F.3d 1120, 1125 (9th Cir.

                                   4   2009) (“[W]e have specifically ruled that Rule 9(b)’s heightened pleading standards apply to

                                   5   claims for violations of the CLRA and UCL.”); Brazil v. Dole Food Co., Inc., 935 F. Supp. 2d

                                   6   947, 963 (N.D. Cal. 2013) (applying Rule 9(b)’s heightened pleading standard to FAL claims for

                                   7   misleading, deceptive, and untrue advertising); see also Vess v. Ciba-Geigy Corp. USA, 317 F.3d

                                   8   1097, 1106 (9th Cir. 2003) (stating that when a plaintiff “allege[s] a unified course of fraudulent

                                   9   conduct and rel[ies] entirely on that course of conduct as the basis of a claim . . . the claim is said

                                  10   to be ‘grounded in fraud’ . . . and the pleading of that claim as a whole must satisfy the

                                  11   particularity requirement of Rule 9(b)”).

                                  12          When CLRA, FAL, and UCL claims are premised on misleading advertising or labeling,
Northern District of California
 United States District Court




                                  13   Rule 9(b) requires the plaintiff to allege “the particular circumstances surrounding [the]

                                  14   representations” at issue. Kearns, 567 F.3d at 1126. This rule applies regardless of whether the

                                  15   statements at issue are misleading because they are affirmative misrepresentations or because they

                                  16   contain material omissions. See, e.g., Williamson v. Reinalt-Thomas Corp., 2012 WL 1438812, at

                                  17   *13 (N.D. Cal. Apr. 25, 2012) (citing Kearns, 567 F.3d at 1127, for the proposition that “a claim

                                  18   based on a nondisclosure or omission is a claim for misrepresentation in a cause of action for

                                  19   fraud, and it must be pleaded with particularity under Rule 9(b)”).

                                  20          Plaintiff’s initial complaint, like the FAC, gave a number of representative advertisements.

                                  21   Nonetheless, in its previous order granting Defendant’s motion to dismiss with leave to amend, the

                                  22   Court dismissed Plaintiff’s CLRA, FAL, and UCL claims because Plaintiff failed to specify

                                  23   “which, if any, of the ‘representative’ advertisements described in the complaint Plaintiff actually

                                  24   relied upon before” purchasing any products. ECF No. 35 at 21. “Nor d[id] Plaintiff provide any

                                  25   information about when Plaintiff allegedly viewed Defendant’s advertisements, or which ones

                                  26   Plaintiff found to be material in making her purchases.” Id. As a result, the complaint “fail[ed] to

                                  27   give [Defendant] the opportunity to respond to the alleged misconduct.” Id. (quotation marks

                                  28                                                      11
                                       Case No. 19-CV-01646-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                         Case 5:19-cv-01646-LHK Document 53 Filed 06/17/20 Page 12 of 23




                                   1   omitted).

                                   2          The same is true of the FAC. The FAC alleges that at unspecified times during the class

                                   3   period starting in 2015, Plaintiff “purchased Panera products, including Whole Grain Bagels,”

                                   4   multiple times from three of Defendant’s retail outlets. FAC ¶ 66. Plaintiff also makes the rote

                                   5   allegation that in deciding to make these purchases, Plaintiff “saw and believed the in-store

                                   6   signage representing that all of the foods sold there were ‘100% clean.’” Id.

                                   7          This is not enough to satisfy Rule 9(b). First, as before, the FAC is still unclear as to

                                   8   which specific advertisements Plaintiff actually saw and relied upon in deciding to purchase the

                                   9   Whole Grain Bagel. The Court specifically granted Plaintiff leave to amend to more specifically

                                  10   allege which particular statement she saw, believed, and relied upon in making her purchasing

                                  11   decision. Id. at 25. The Court, however, cautioned Plaintiff that “failure to cure” the complaint’s

                                  12   pleading deficiencies “will result in dismissal of the deficient claims with prejudice.” Id. at 26.
Northern District of California
 United States District Court




                                  13          With this additional opportunity, Plaintiff merely alleges that she saw one of Defendant’s

                                  14   “100% clean” advertisements. Id. This is problematic because the FAC includes a number of

                                  15   representative “100% clean” advertisements with materially different language. One of those

                                  16   advertisements simply states “All 100% Clean.” Id. ¶ 17. Another states “100% of our food is

                                  17   100% clean.” Id. To be sure, these statements appear substantially similar. Nonetheless,

                                  18   Plaintiff’s two other representative samples contain materially different language. Those two

                                  19   advertisements, which account for half of Plaintiff’s representative samples, appear to state that

                                  20   Defendants’ products are “100% Clean Food: No artificial flavors, sweeteners, preservatives / No

                                  21   colors from artificial sources.” Id. ¶¶ 17–18. Moreover, Plaintiff never alleges whether there are

                                  22   other “100% clean” advertisements that Plaintiff may have seen, believed, and relied upon, and if

                                  23   so, whether those advertisements materially differ from the other ones alleged in the FAC.

                                  24          To understand why Plaintiff must plead which specific advertisement she saw, believed,

                                  25   and alleged relied upon, the Court assesses how a “reasonable consumer” would view the different

                                  26   advertisements.

                                  27          “Under the reasonable consumer standard, [a plaintiff] must show that members of the

                                  28                                                     12
                                       Case No. 19-CV-01646-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                         Case 5:19-cv-01646-LHK Document 53 Filed 06/17/20 Page 13 of 23




                                   1   public are likely to be deceived.” Williams v. Gerber Prod. Co., 552 F.3d 934, 938 (9th Cir. 2008)

                                   2   (quotation marks omitted). “‘Likely to deceive’ implies more than a mere possibility that the

                                   3   advertisement might conceivably be misunderstood by some few consumers viewing it in an

                                   4   unreasonable manner. Rather, the phrase indicates that the ad is such that it is probable that a

                                   5   significant portion of the general consuming public or of target consumers, acting reasonably in

                                   6   the circumstances, could be misled.” Lavie v. Procter & Gamble Co., 105 Cal.App.4th 496, 508,

                                   7   (2003). “Generally the question whether a business practice is deceptive is an issue of fact not

                                   8   appropriate for decision on a motion dismiss. Nonetheless, dismissal is appropriate if a plaintiff

                                   9   fails to show the likelihood that a reasonable consumer would be deceived.” Arora v. GNC

                                  10   Holdings, Inc., 2019 WL 6050750, at *10 (N.D. Cal. Nov. 15, 2019).

                                  11          Indeed, “[u]nder Ninth Circuit precedent,” district courts may dismiss UCL, FAL, and

                                  12   CLRA claims “‘where the alleged statements, in context, are not misleading,’ or where ‘any
Northern District of California
 United States District Court




                                  13   ambiguity that Plaintiffs would read into any particular statement is dispelled by the promotion as

                                  14   a whole.’” Friends of the Earth v. Sanderson Farms, Inc., 2018 WL 10613016, at *4 (N.D. Cal.

                                  15   Sept. 11, 2018) (citation and internal alterations omitted). Put differently, “[t]ime and again, the

                                  16   Ninth Circuit and district courts therein have held that allegations do not satisfy the reasonable

                                  17   consumer test where the packaging containing the alleged misrepresentation includes disclosures

                                  18   that makes the meaning of the representation clear.” Dinan v. Sandisk LLC, 2019 WL 2327923, at

                                  19   *4 (N.D. Cal. May 31, 2019).

                                  20          Here, if Plaintiff viewed advertisements that stated “100% clean food,” encircled by the

                                  21   statement, “No artificial flavors, sweeteners, preservatives / No colors from artificial sources,”

                                  22   FAC ¶ 18, Plaintiff’s claims would fail. As Defendants point out, glyphosate is not an artificial

                                  23   flavor, sweetener, preservative, or coloring. Mot. at 13. Indeed, the FAC merely alleges that

                                  24   glyphosate is a synthetical chemical, not that it is an artificial flavor, sweetener, preservative, or

                                  25   coloring. FAC ¶¶ 5, 6, 11, 25. Additionally, Plaintiff does not respond to Defendant’s argument

                                  26   that glyphosate is not an artificial flavor, sweetener, preservative, or coloring or otherwise argue

                                  27   how this specific advertisement is misleading.

                                  28                                                      13
                                       Case No. 19-CV-01646-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                         Case 5:19-cv-01646-LHK Document 53 Filed 06/17/20 Page 14 of 23




                                   1          Accordingly, if Plaintiff had pleaded that she relied on these specific advertisements, her

                                   2   reliance would be unreasonable as a matter of law. See, e.g., Carrea v. Dreyer’s Grand Ice

                                   3   Cream, Inc., 475 Fed. App’x 113, 115 (9th Cir. 2012) (affirming the dismissal of UCL and FAL

                                   4   claims where “no reasonable consumer is likely to think that ‘Original Vanilla’ refers to a natural

                                   5   ingredient when that term is adjacent to the phrase ‘Artificially Flavored’”); Gallagher v. Chipotle

                                   6   Mexican Grill, Inc., 2016 WL 454083, at *4 (N.D. Cal. Feb. 5, 2016) (“[B]ecause Defendant

                                   7   actively defines what its use of GMO means, . . . no reasonable consumer could be deceived.”

                                   8   (quotation marks and internal alterations omitted)); Bobo v. Optimum Nutrition, Inc., 2015 WL

                                   9   13102417, at *5 (S.D. Cal. Sept. 11, 2015) (dismissing claims when language elsewhere on

                                  10   packaging clarified that “100% WHEY” did not mean “100% protein,” as “a reasonable consumer

                                  11   . . . cannot look at only one statement to the exclusion of everything else and claim he has been

                                  12   misled”); Rooney v. Cumberland Packing Corp., 2012 WL 1512106, at *4 (S.D. Cal. Apr. 16,
Northern District of California
 United States District Court




                                  13   2012) (dismissing plaintiff’s claims that a sugar product was misleadingly advertised as “raw”

                                  14   because the product packaging defined “raw” to include the sugar product).

                                  15          On the other hand, if Plaintiff saw and relied only upon “100% clean” advertisements that

                                  16   lacked the no artificial flavors, sweeteners, preservatives, or colorings language, then a reasonable

                                  17   consumer could interpret “100% clean” to mean no glyphosate, which is a synthetic biocide. As

                                  18   Plaintiff points out, a dictionary definition of “clean” includes “free from dirt or pollution,” “free

                                  19   from contamination or disease,” and “unadulterated, pure.” Opp. at 16. These are common-sense

                                  20   interpretations of the word “clean” and under this interpretation, a product with glyphosate could

                                  21   very well fall outside the definition of “clean.” As such, whether a reasonable consumer would

                                  22   construe “clean” in such a way is a factual issue that cannot be resolved on a motion to dismiss.

                                  23   See Tran v. Sioux Honey Ass’n, Coop., 2018 WL 10612686, at *5 (C.D. Cal. Aug. 20, 2018)

                                  24   (denying a motion to dismiss because a reasonable consumer could have interpreted defendant’s

                                  25   advertising to mean that no pesticides were present in the product).

                                  26          Therefore, depending on which advertisement Plaintiff saw and relied upon, the Court

                                  27   would arrive at plainly different outcomes. It is thus of fundamental importance for Plaintiff to

                                  28                                                     14
                                       Case No. 19-CV-01646-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                         Case 5:19-cv-01646-LHK Document 53 Filed 06/17/20 Page 15 of 23




                                   1   specifically allege which particular advertisements she saw and relied upon. Swartz, 476 F.3d at

                                   2   764 (Claims sounding in fraud must allege “an account of the time, place, and specific content of

                                   3   the false representations as well as the identities of the parties to the misrepresentations.”).

                                   4           Additionally, Plaintiff’s failure to specify when she viewed Defendant’s advertisements

                                   5   compounds the uncertainty. As was the case in the initial complaint, the FAC simply alleges that

                                   6   “[d]uring the class period”—that is, beginning as far back as 2015—Plaintiff “saw and believed

                                   7   the in-store signage representing that all of the foods sold there were ‘100% clean.’” FAC ¶¶ 66,

                                   8   67. This is problematic because as the FAC itself alleges, Defendant’s “100% clean” advertising

                                   9   campaign only began on January 13, 2017. Id. ¶¶ 14, 17. Thus, Plaintiff could not have relied on

                                  10   any of Defendant’s “100% clean” advertisements in 2015 or 2016 before Defendant began its

                                  11   “100% clean” advertising campaign on January 13, 2017. Therefore, because Plaintiff does not

                                  12   explain which precise statement she relied upon in making her purchasing decisions or when
Northern District of California
 United States District Court




                                  13   Plaintiff allegedly saw the relevant advertisements, Plaintiff has not given Defendant sufficient

                                  14   notice to enable Defendant to mount a defense. Thus, the FAC “fails to give [Defendant] the

                                  15   opportunity to respond to the alleged misconduct.” Kearns, 567 F.3d at 1126; see also Janney v.

                                  16   Mills, 944 F. Supp. 2d 806, 818 (N.D. Cal. 2013) (“Rule 9(b) requires that the plaintiff(s) identify

                                  17   specific advertisements and promotional materials” and “allege when the plaintiff(s) were exposed

                                  18   to the materials . . . .”).

                                  19           In summary, Plaintiff’s pleading raises the same deficiencies that the Court previously

                                  20   identified in its prior order. ECF No. 35 at 20–22. As explained above, Plaintiff again merely

                                  21   identifies a range of representative advertisements that Plaintiff alleges to be misleading, but

                                  22   Plaintiff provides no indication of which statements, if any, Plaintiff herself relied upon before

                                  23   purchasing the unspecified Products. See In re Arris Cable Modem Consumer Litig., 2018 WL

                                  24   288085, at *9 (N.D. Cal. Jan. 4, 2018) (dismissing complaint under Rule 9(b) because the

                                  25   complaint identified “a range of statements” that were allegedly misleading, but plaintiffs did not

                                  26   specify “which statements any of them saw or relied on in deciding to buy” products from the

                                  27   defendant); Ahern v. Apple, 411 F. Supp. 3d 541, 564 (N.D. Cal. 2019) (dismissing fraudulent

                                  28                                                      15
                                       Case No. 19-CV-01646-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                         Case 5:19-cv-01646-LHK Document 53 Filed 06/17/20 Page 16 of 23




                                   1   concealment and UCL claim because “Plaintiffs have not specified which statements any of them

                                   2   saw or relied on in deciding to buy the Apple computers” (quoting In re Arris, 2018 WL 288085,

                                   3   at *9) (internal alterations omitted)). Additionally, Plaintiff also fails to specify when she viewed

                                   4   and relied on the advertisements in making her purchasing decisions. See Pirozzi v. Apple Inc.,

                                   5   913 F. Supp. 2d 840, 850 (N.D. Cal. 2012) (dismissing complaint under Rule 9(b) because

                                   6   “[n]owhere in the [complaint] does Plaintiff specify when she was exposed to the statements or

                                   7   which ones she found material to her decisions to purchase an Apple Device or App.”). These

                                   8   failures undermine Defendant’s ability to “defend against the charge.” Semegen v. Weidner, 780

                                   9   F.2d 727, 731 (9th Cir. 1985).

                                  10          As a result, as before, the Court concludes that Plaintiff fails to meet the heightened

                                  11   pleading standard of Rule 9(b). The Court proceeds to consider whether the In re Tobacco II

                                  12   exception nevertheless saves Plaintiff’s complaint from dismissal.
Northern District of California
 United States District Court




                                  13          2. Plaintiff does not satisfy the In re Tobacco II exception.
                                  14          In the alternative, Plaintiff contends that the FAC “make[s] . . . allegations as to invoke the

                                  15   rule of In re Tobacco II.” Opp. at 7 (“In re Tobacco II is not necessary to the survival of the

                                  16   [FAC] . . . . [but] [n]evertheless, the [FAC] does make such allegations as to invoke the Rule of In

                                  17   re Tobacco II.”). The Court disagrees. In re Tobacco II does not apply to the instant case under

                                  18   the facts alleged in the FAC.

                                  19          In In re Tobacco II, the California Supreme Court held that in narrow circumstances, a

                                  20   plaintiff may state a UCL claim for a fraudulent advertising campaign without alleging reliance on

                                  21   any specific misrepresentations. 46 Cal. 4th at 327. In re Tobacco II concerned a putative class of

                                  22   plaintiffs that brought a UCL claim against defendants for alleged misrepresentations concerning

                                  23   the safety of cigarettes. Id. at 327–28. In evaluating this claim, the California Supreme Court

                                  24   explained that when “a plaintiff alleges exposure to a long-term advertising campaign, the plaintiff

                                  25   is not required to plead with an unrealistic degree of specificity that the plaintiff relied on

                                  26   particular advertisements or statements.” Id. Accordingly, the California Supreme Court held that

                                  27   a plaintiff may “plead and prove actual reliance” without pointing to “specific misrepresentations”

                                  28                                                      16
                                       Case No. 19-CV-01646-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                         Case 5:19-cv-01646-LHK Document 53 Filed 06/17/20 Page 17 of 23




                                   1   where the alleged misrepresentations “were part of an extensive and long-term advertising

                                   2   campaign.” Id. at 328.

                                   3          When In re Tobacco II applies, Rule 9(b) may not be read to require a plaintiff to plead

                                   4   reliance on specific advertisements. Haskins v. Symantec Corp., 2013 WL 6234610, at *5 (N.D.

                                   5   Cal. Dec. 2, 2013). However, the scope of In re Tobacco II is narrow. As explained by the

                                   6   California Court of Appeal in Pfizer Inc. v. Superior Court, In re Tobacco II “does not stand for

                                   7   the proposition that a consumer who was never exposed to an alleged false or misleading

                                   8   advertising or promotional campaign” may bring a claim for relief. 182 Cal. App. 4th 622, 632

                                   9   (2010). “Rather, In re Tobacco II stands for the narrower, and more straightforward proposition

                                  10   that, where a plaintiff has been exposed to numerous advertisements over a period of decades, the

                                  11   plaintiff is not required to ‘plead with an unrealistic degree of specificity [the] particular

                                  12   advertisements and statements’ that she relied upon.” Kane v. Chobani, Inc., 2013 WL 5289253,
Northern District of California
 United States District Court




                                  13   at *9 (N.D. Cal. Sept. 19, 2013) (quoting In re Tobacco II, 46 Cal. 4th at 328) (emphasis added);

                                  14   see also In re Arris, 2018 WL 288085, at *9 (noting that “the Tobacco II exception [is] narrow

                                  15   and applie[s] [to] long-term advertising campaigns”).

                                  16          As a threshold matter, the In re Tobacco II exception applies to fraudulent advertising

                                  17   campaigns. 46 Cal. 4th at 327. As stated above, Defendant’s advertisements that state “100%

                                  18   clean food,” encircled by the statement, “No artificial flavors, sweeteners, preservatives / No

                                  19   colors from artificial sources,” are not fraudulent because Plaintiff does not allege that glyphosate

                                  20   is an artificial flavor, sweetener, preservative, or coloring. Thus, the In re Tobacco II exception

                                  21   would apply, if at all, only to Defendant’s “All 100% Clean” and “100% of our food is 100%

                                  22   clean” advertisements. Unfortunately, the FAC does not distinguish between the two sets of

                                  23   advertisements. As a result, the Court cannot conduct a full In re Tobacco II exception analysis.

                                  24          For example, Plaintiff alleges that Defendant’s advertising campaign began on January 13,

                                  25   2017, and that Plaintiff made purchases “[d]uring the class period,” which began in 2015. FAC

                                  26   ¶¶ 14, 66–67. However, Plaintiff does not specify which set of advertisements began on January

                                  27   13, 2017. Moreover, even if the “All 100% Clean” and “100% of our food is 100% clean”

                                  28                                                      17
                                       Case No. 19-CV-01646-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                         Case 5:19-cv-01646-LHK Document 53 Filed 06/17/20 Page 18 of 23




                                   1   advertisements began on January 13, 2017, the In re Tobacco II exception cannot apply to

                                   2   Plaintiff’s 2015 or 2016 purchases that predate the advertising campaign. At most, the duration of

                                   3   the advertising campaign was approximately two years—from January 13, 2017 to March 29,

                                   4   2019, when Plaintiff filed the instant suit. Advertising campaigns of this duration are typically,

                                   5   though not always, insufficient to invoke the In re Tobacco II exception. See, e.g., Azimpour v.

                                   6   Sears, Roebuck& Co., 2017 WL 1496255, at *4 (S.D. Cal. Apr. 26, 2017) (holding In re Tobacco

                                   7   II exception did not apply to a two-year advertising campaign); Bronson v. Johnson & Johnson,

                                   8   Inc., 2013 WL 1629191, at *3 (N.D. Cal. Apr. 16, 2013) (“At best, Defendants’ marketing

                                   9   campaign began in 2012, which is substantially less than the ‘long-term’ campaign at issue in

                                  10   Tobacco II that lasted at least seven years.”); PETA v. Whole Foods Mkt. Cal., 2016 WL 362229

                                  11   (N.D. Cal. Jan. 29, 2016) (concluding that an advertising campaign with “signs, placards, and

                                  12   napkins over a four year period” did not satisfy In re Tobacco II).
Northern District of California
 United States District Court




                                  13          Equally important is the pervasiveness and extent of any advertising campaign. Again,

                                  14   because Plaintiff provides no information about the pervasiveness or extent of Defendant’s “All

                                  15   100% Clean” and “100% of our food is 100% clean” advertising campaign, the Court cannot find

                                  16   that the In re Tobacco II exception applies. As with the original complaint, the FAC merely

                                  17   alleges that Defendant’s “representations are ubiquitous at the point of sale of the Products—on

                                  18   bags, signs, and labels throughout [Defendant’s] physical locations.” FAC ¶¶ 15, 16; Opp. at 9.

                                  19   This is insufficient. See, e.g., Delacruz v. Cytosport, Inc., 2012 WL 1215243, at *8 (N.D. Cal.

                                  20   Apr. 11, 2012) (dismissing complaint for failure to sufficiently plead reliance when plaintiff failed

                                  21   to allege the existence of “advertising campaign [that] approached the longevity and pervasiveness

                                  22   of the marketing at issue in Tobacco II”).

                                  23          Indeed, Plaintiff’s allegations closely resemble the ones at issue in PETA v. Whole Foods

                                  24   Mkt. Cal., 2016 WL 362229 (N.D. Cal. Jan. 29, 2016). In PETA, as in the instant case, the

                                  25   plaintiffs alleged that defendant’s “in-store advertisements on placards, signs, and napkins” “over

                                  26   a four year period” “inundated” the plaintiffs when they entered defendant’s stores. Id. at *1, 5.

                                  27   However, the PETA court held that in order to benefit from the In re Tobacco II exception,

                                  28                                                    18
                                       Case No. 19-CV-01646-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                         Case 5:19-cv-01646-LHK Document 53 Filed 06/17/20 Page 19 of 23




                                   1   plaintiffs were required to plead additional facts—including “which signs and placards were

                                   2   deceptive advertising” and “over what time period they were placed in the store”—in order for the

                                   3   court to assess the pervasiveness of the defendant’s alleged marketing campaign Id.

                                   4          PETA’s reasoning applies here with even more force because the in-store advertisements

                                   5   containing the no artificial flavors, sweeteners, preservatives, or colorings language are not

                                   6   misleading and thus are not relevant. Rather, Plaintiff must allege additional information

                                   7   regarding “which signs and placards were deceptive advertising.” Id. Additionally, Plaintiff does

                                   8   not allege “over what time period” any advertisements “were placed in the store.” Id. Without

                                   9   this information, the Court simply cannot assess the extent or pervasiveness of any alleged

                                  10   advertising campaign. Id.; see also Anderson v. SeaWorld Parks and Entm’t, Inc., 2016 WL

                                  11   8929295, at *8 (N.D. Cal. Nov. 7, 2016) (rejecting applicability of In re Tobacco II because

                                  12   plaintiff failed to “include particular details about the extent and pervasiveness of the
Northern District of California
 United States District Court




                                  13   [defendant’s] advertising campaign”). Therefore, Plaintiff has failed to allege sufficient facts to

                                  14   demonstrate that she qualifies for the In re Tobacco II exception.

                                  15          Plaintiff’s only response to this conclusion is to ask the Court to adopt United States

                                  16   District Judge Jon S. Tigar’s In re Tobacco II standard in Opperman v. Path, Inc., 84 F. Supp. 3d

                                  17   962 (N.D. Cal. 2015), which Plaintiff argues is a more permissive standard. Opp. at 8–9. In

                                  18   Opperman, Judge Tigar identified six factors relevant to the In re Tobacco II inquiry:

                                  19          First, a plaintiff must allege that she actually saw or heard the defendant's advertising
                                              campaign. Second, the advertising campaign must be sufficiently lengthy in
                                  20          duration, and widespread in dissemination, that it would be unrealistic to require the
                                              plaintiff to plead each misrepresentation she saw and relied upon. Third, the plaintiff
                                  21          must describe in the complaint, and preferably attach to it, a representative sample
                                              of the advertisements at issue so as to adequately notify the defendant of the precise
                                  22          nature of the misrepresentation claim—what, in particular, defendant is alleged to
                                              have said, and how it was misleading. Fourth, the plaintiff must allege, and the court
                                  23          must evaluate, the degree to which the alleged misrepresentations contained within
                                              the advertising campaign are similar to each other. Fifth, each plaintiff must plead
                                  24          with particularity, and separately, when and how they were exposed to the
                                              advertising campaign, so as to ensure the advertisements were representations
                                  25          consumers were likely to have viewed, rather than representations that were isolated
                                              or more narrowly disseminated. And finally, sixth, the court must be able to
                                  26          determine when a plaintiff made his or her purchase or otherwise relied on
                                              defendant's advertising campaign, so as to determine which portion of that campaign
                                  27          is relevant.
                                  28                                                     19
                                       Case No. 19-CV-01646-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                         Case 5:19-cv-01646-LHK Document 53 Filed 06/17/20 Page 20 of 23




                                   1   Id. at 976–77.

                                   2          However, even under this six-factor standard, Plaintiffs cannot invoke the In re Tobacco II

                                   3   exception. First, Opperman is distinguishable from the instant case. In Opperman, Judge Tigar

                                   4   found that Plaintiffs had adequately pleaded that In re Tobacco II’s exception applied because

                                   5   almost all of the six factors weighed in the plaintiff’s favor. 84 F. Supp. 3d at 983. Notably, the

                                   6   court concluded that the second factor—the advertising campaign’s duration and pervasiveness—

                                   7   weighed in favor of invoking the In re Tobacco II exception because it was five-years long and

                                   8   very extensive. Specifically, “Plaintiffs identif[ed] dozens of specific examples of what they

                                   9   believe[d] represent[ed] the advertising campaign, and those examples span[ned] eighteen pages

                                  10   of the [complaint] (not including the numerous examples attached to the complaint . . . .).” Id. at

                                  11   979.

                                  12          As explained above, Plaintiff has not alleged anything as extensive or pervasive as the
Northern District of California
 United States District Court




                                  13   advertising campaign in Opperman, and the length of Defendant’s alleged advertising campaign

                                  14   was, at best, less than half of the five-year campaign in Opperman. Furthermore, unlike in

                                  15   Opperman, the balancing of the six factors does not weigh in favor of Plaintiff. In the instant case,

                                  16   the fourth factor (the similarity of alleged misrepresentations) and the fifth factor (when plaintiff

                                  17   was exposed to the advertising campaign) also weigh against invoking the In re Tobacco II

                                  18   exception. As explained above, with respect to the fourth factor, even the small sample of

                                  19   representative advertisements alleged in the FAC contain materially different language. FAC

                                  20   ¶¶ 17–18. Regarding the fifth factor, Plaintiff does not allege specific dates or even possible

                                  21   timeframes for when she viewed any advertisements. Rather, the FAC only alleges that Plaintiff

                                  22   was exposed to the advertising campaign at some point “[d]uring the class period,” which began in

                                  23   2015—two years before the advertising campaign. FAC ¶¶ 66–67. As a result, this case is clearly

                                  24   distinguishable from Opperman.

                                  25          Indeed, this case is more analogous to Haskins v. Symantec Corporation, 2014 WL

                                  26   2450996 (N.D. Cal. June 2, 2014), another case where Judge Tigar applied the same six-factor

                                  27   standard as in Opperman. Specifically, in Haskins, the court concluded that even though “some of

                                  28                                                     20
                                       Case No. 19-CV-01646-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                         Case 5:19-cv-01646-LHK Document 53 Filed 06/17/20 Page 21 of 23




                                   1   the most basic factors, such as the first and the third, weigh in Plaintiff’s favor[,] . . . . the other

                                   2   factors weigh strongly against applying the [In re] Tobacco II exception.” Id. Specifically, the

                                   3   Haskins court emphasized the importance of the second factor—the duration and pervasiveness of

                                   4   the advertising campaign—and concluded that plaintiff’s two-year advertising campaign “[fell]

                                   5   well short of the ‘decades-long’ campaign in [In re] Tobacco II, which made it ‘unreasonable’ to

                                   6   demand that the plaintiff identify a specific representation she actually viewed.” Id. As a result,

                                   7   the Haskins court found that “the scope of the advertising campaign at issue in this case. . . . does

                                   8   not fall within the ambit of the [In re] Tobacco II exception.” Id.

                                   9           The same is true in the instant case. Like in Haskins, Plaintiff alleges she saw some

                                  10   unspecified advertisement and described a representative sample of possible advertisements.

                                  11   However, also as in Haskins, Plaintiff’s two-year advertising campaign “falls well short of the

                                  12   ‘decades-long’ campaign in [In re] Tobacco II, which made it ‘unreasonable’ to demand that the
Northern District of California
 United States District Court




                                  13   plaintiff identify a specific representation she actually viewed.” Id. Additionally, and just as

                                  14   importantly, Plaintiff failed to allege facts that would permit the Court to accurately assess the

                                  15   extent and pervasiveness of any alleged advertising campaign. Moreover, as explained above, the

                                  16   fourth and fifth factors also weigh against invoking the In re Tobacco II exception here because

                                  17   even the small sample of representative advertisements alleged in the FAC contain materially

                                  18   different language and Plaintiff does not allege specific dates or even possible timeframes for

                                  19   when she viewed any advertisements.

                                  20           Accordingly, the instant case is more analogous to Haskins than to Opperman such that

                                  21   even under Plaintiff’s preferred standard, the In re Tobacco II exception does not apply.

                                  22   Therefore, because the Court concludes that Plaintiff has failed to satisfy the heightened pleading

                                  23   standard of Rule 9(b) and does not qualify for the exception contemplated by In re Tobacco II, the

                                  24   Court GRANTS Defendant’s motion to dismiss the FAC in its entirety.

                                  25           In its prior order, the Court explained that “failure to cure deficiencies identified herein or

                                  26   in Defendant’s motion to dismiss will result in dismissal of the deficient claims with prejudice.”

                                  27   ECF No. 35 at 25. Typically, when a plaintiff already had an opportunity to amend the complaint

                                  28                                                       21
                                       Case No. 19-CV-01646-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                           Case 5:19-cv-01646-LHK Document 53 Filed 06/17/20 Page 22 of 23




                                   1   but failed to address the issues that the Court previously identified in granting a motion to dismiss,

                                   2   dismissal with prejudice is warranted and appropriate.

                                   3           However, the instant case is a unique one. The Court grants Plaintiff leave to amend one

                                   4   final time because, as explained previously, Plaintiff’s claims may be able to proceed depending

                                   5   on which specific advertisements she allegedly saw, believed, and relied upon.1 As a result,

                                   6   amendment would not necessarily be futile. Therefore, the Court GRANTS Plaintiff leave to

                                   7   amend one final time.

                                   8   IV.     CONCLUSION
                                   9           For the foregoing reasons, the Court GRANTS Defendant’s motion to dismiss with leave

                                  10   to amend. Plaintiff shall file any amended complaint within 30 days of this Order. In the amended

                                  11   complaint, to the extent that Plaintiff does not plead the existence of an advertising campaign of the

                                  12   necessary “extent and pervasiveness” to satisfy the In re Tobacco II exception, Plaintiff shall set forth
Northern District of California
 United States District Court




                                  13   in chart form the misstatements that Plaintiff challenges on a numbered, statement-by-statement basis:

                                  14   (1) the challenged statement; (2) the location and timing of the statement; (3) the Product(s) covered

                                  15   by the statement; (4) the date on which Plaintiff witnessed the statement; and (5) the Product(s)

                                  16   Plaintiff purchased on the basis of the statement.

                                  17           Failure to file an amended complaint within 30 days of this Order or failure to cure

                                  18   deficiencies identified herein or in Defendant’s motion to dismiss will result in dismissal of the

                                  19   deficient claims with prejudice. As before, Plaintiff may not add new causes of action or new parties

                                  20   without a stipulation or leave of the Court.

                                  21   IT IS SO ORDERED.

                                  22

                                  23

                                  24

                                  25   1
                                         Additionally, Plaintiff claims that she purchased products throughout the class period beginning
                                  26   in 2015. FAC ¶¶ 66–67. However, Plaintiff also alleges that Defendants’ “100% clean”
                                       advertising campaign only began on January 13, 2017. Id. ¶¶ 14, 17. As such, Plaintiff must
                                  27   amend the complaint to harmonize these allegations, as Plaintiff could not have relied on the
                                       advertisements before the start of the advertising campaign.
                                  28                                                     22
                                       Case No. 19-CV-01646-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                         Case 5:19-cv-01646-LHK Document 53 Filed 06/17/20 Page 23 of 23




                                   1   Dated: June 17, 2020

                                   2                                         ______________________________________
                                                                             LUCY H. KOH
                                   3                                         United States District Judge
                                   4

                                   5

                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                          23
                                       Case No. 19-CV-01646-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
